Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-3, 5-8 and 10 are allowed, renumbered to claims 1-8, respectively.
The following is an examiner’s statement of reasons for allowance:

Ala-Laurila et al. (US 6,587,680 B1) discloses a mobile terminal configured to perform handover from a current access point (AP) to a target AP, wherein when the mobile device is temporarily disconnected from the current access point, in order that the mobile terminal can perform measurements on neighboring access points. During this time, no communication between the mobile terminal and the current access point is possible. As part of this absent procedure, the mobile terminal tells the current access point that it will be absent for n-frames.

Son (US 2016/0302244 A1) discloses a display device including a controller configured to determine whether to change SSID.

Fourquin et al. (US 2005/0197156 A1) discloses when a UE wishes to switch temporarily from a parent cellular network to a WLAN, it addresses a hold request to a server of the cellular network and the UE can switch back to the cellular network to resume original conversation.



Regarding claim 1, prior arts of record fail to disclose combination of:

A communication device comprising: 
a communication interface configured to establish a connection to either a first device or a second device; and 
a processor configured to control the communication interface, 
wherein the processor is configured to send a predetermined notice to the second device before disconnecting the connection with the second device in a predetermined operation mode to switch the connection from the second device to the first device, but the processor is configured to not make the predetermined notice in other cases, 
wherein the second device is configured to change connection setting information used for the connection with the communication device when a predetermined condition is satisfied while the connection with the communication device is disconnected, and 
wherein the predetermined notice causes the second device to not change the connection setting information irrespective of the predetermined condition.

Dependent claims 2, 3 and 5 are allowable based on their dependency on independent claim 1.

Regarding claim 6, prior arts of record fail to disclose combination of:

A communication device comprising: 
a communication interface configured to establish a connection to a first device, the first device being configured to establish a connection to either the communication device or a second device; and 
a processor configured to change connection setting information used for the connection with the first device, when a predetermined condition is satisfied while the connection with the first device is disconnected, 
wherein when the communication interface receives a predetermined notice from the first device before the connection with the first device is disconnected for the first device to switch the connection from the communication device to the second device, the processor is configured to 
not change the connection setting information irrespective of the predetermined condition, or 
increase a time to change the connection setting information irrespective of the predetermined condition.

Regarding claim 7, prior arts of record fail to disclose combination of:

A communication system comprising: 
a communication device; 
a first device, and 

wherein the communication device comprises: a communication interface configured to establish a connection to either the first device or the second device; and a processor configured to control the communication interface, 
wherein the processor is configured to send a predetermined notice to the second device before disconnecting the connection with the second device in a predetermined operation mode to switch the connection from the second device to the first device, but the processor is configured to not make the predetermined notice in other cases, 
wherein the first device comprises a first communication interface configured to establish a connection, 
wherein the second device comprises a second communication interface configured to establish a connection; and a second processor configured to change connection setting information used for the connection with the communication device, when a predetermined condition is satisfied while the connection with the communication device is connected disconnected, and 
wherein the second processor is configured to not change the connection setting information irrespective of the predetermined condition when the second communication interface receives the predetermined notice.

Regarding claim 8, prior arts of record fail to disclose combination of:

A communication method comprising: 
establishing a connection to either a first device or a second device; and 

wherein the second device is configured to change connection setting information used for the connection with the communication device when a predetermined condition is satisfied while the connection with the communication device is disconnected, 
wherein the predetermined notice causes the second device to not change the connection setting information irrespective of the predetermined condition.

Regarding claim 10, prior arts of record fail to disclose combination of:

A communication method comprising: 
establishing a connection to a first device, the first device being configured to establish a connection to either a communication device or a second device; 
changing connection setting information used for the connection with the first device, when a predetermined condition is satisfied while the connection with the first device is disconnected; and 
when a predetermined notice is received from the first device before the connection with the first device is disconnected for the first device to switch the connection from the communication device to the second device, 
not changing the connection setting information irrespective of the predetermined condition, or 
increasing a time to change the connection setting information irrespective of the predetermined condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ueno et al. (US 2018/0152973 A1) discloses “when a predetermined condition is satisfied, for example, when the authentication information is not transmitted from the terminal apparatus 1 to the printer 2 within a predetermined time period, the printer 2 changes the variable part of the temporary SSID” (paragraph 32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645